Determination unanimously confirmed and petition dismissed. Memorandum: Although the legal issues petitioner raises could have been decided by Supreme Court in the first instance, we may properly retain jurisdiction and decide the case on the merits (see, Matter of Portugal v Webb, 91 AD2d 997, 998). There is no merit to petitioner’s claim that the hearing to determine whether he was properly confined in administrative segregation was untimely commenced. There is no time limit prescribed by law *987for such a hearing (see, Matter of Young v Coughlin, 144 AD2d 753, Iv dismissed 74 NY2d 625, rearg denied 74 NY2d 792; cf., 7 NYCRR 251-5.1 [a]) and the hearing was held within a reasonable time and only six days after petitioner received the administrative segregation report. We have reviewed the other issues raised by petitioner and find them lacking in merit. (Article 78 proceedings transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present—Doerr, J. P., Boomer, Green, Pine and Lowery, JJ.